
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1179
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2010
			Mr. Davis of Illinois
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that biotechnology firms meeting small business standards are
		  critical to the United States, its people and its economy because they create
		  new medicines, services, and jobs and meet unmet needs related to populations
		  and patients with infectious and chronic diseases, including those of medically
		  underserved populations.
	
	
		Whereas small biotechnology firms have developed
			 intellectual property that is of value to the health and well-being of the
			 people in the United States and the world;
		Whereas small biotechnology firms deserve a comprehensive,
			 prompt, direct, and effective review of their products and processes by all
			 Federal agencies of jurisdiction;
		Whereas HIV/AIDS, the most virulent strains of
			 tuberculosis, Hepatitis C, pandemic diseases, and other life threatening
			 conditions, including cardiovascular conditions, stroke, cancer, sickle cell,
			 neurological conditions, gastrointestinal, infectious, autoimmune, and mental
			 illness diseases, are an increasing threat to the life, safety, and the fiscal
			 balance of State and local health public health organizations, especially in
			 areas with high proportions of underserved and under-resourced
			 populations;
		Whereas over 1,100,000 persons in the United States are
			 living with HIV/AIDS, including a large number of racial and ethnic
			 minorities;
		Whereas there is a need to encourage therapies and new
			 drug development to treat the unmet medical needs of patients with debilitating
			 conditions and life-threatening diseases, including those in medically
			 underserved communities;
		Whereas new antibiotic and biologic medicines for these
			 infections and diseases will not only save lives, but provide cost savings
			 vitally important to the improvement of the Nation’s health and the reduction
			 of health care costs; and
		Whereas small business biotechnology firms need Federal
			 assistance to commercialize products related to new and promising technologies,
			 including therapeutics for drug resistant pathogens, new approaches to
			 antibiotics based on defensin mimetics, adenosine-based synthetic blood
			 substitutes, allogeneic cellular immune therapy, peptide-based and
			 nanoparticle-based therapeutic HIV vaccines, HIV vaccine adjuvants,
			 immune-based therapies including irreversible pepsin fraction, cytokines, and
			 hormones, innovative clinical interventions for adverse, debilitating drug
			 related events such as peripheral neuropathy, HIV antiviral therapies, and
			 processes including lentiviral-based gene therapy, antiviral hyperactivation
			 limiting therapeutics, autologous dendritic cell therapy, Pyrimidinedione-based
			 NNRTIs, dual tropic CCR5 antagonists, point-of-care rapid diagnostics, and
			 therapeutic nutrition: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that the public deserves the
			 safest, most effective, and efficient processes in regards to saving the lives
			 of people living in the United States with infectious and chronic
			 diseases;
			(2)supports the domestic development and
			 commercialization of biotechnology research by firms meeting small business
			 size standards and collaborations with university-based biotechnology research
			 facilities;
			(3)supports and seeks to encourage the
			 advancement of United States-based commercialization of point of care
			 therapeutics and diagnostics by emerging and small business biotechnology firms
			 for domestic and global use;
			(4)recognizes the need to coordinate existing
			 public funding to help small business biotechnology firms whose products may be
			 lost due to domestic economic conditions, and fund critical paths for small
			 biotechnology drug development and for regulatory review and commercial
			 approval;
			(5)encourages the development of a formalized,
			 national strategic framework to facilitate technological advancements in
			 improving the commercialization processes for small business biotechnology
			 firms;
			(6)wishes to promote and encourage the
			 creation of incentives for small business biotechnology companies that perform
			 basic and applied research through the development and commercialization of
			 biotechnology products and processes and their diffusion into national and
			 local economies to improve the quality of life of people in the United
			 States;
			(7)encourages the development of a
			 comprehensive approach to describing disease populations and the production of
			 comprehensive research programs that are current with evolving biotechnology
			 and the unmet needs of diverse patient populations; and
			(8)encourages the Office of the Secretary of
			 the Department of Health and Human Services to develop a Federal Biotechnology
			 Coordinating Council representative of small business biotechnology companies,
			 research facilities, and Federal agencies with a strategic initiative to
			 facilitate development and preserve these small business biotechnology firms
			 and coordinate resources and funding mechanisms for this purpose.
			
